Citation Nr: 1019504	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to May 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2008 rating decision in which the RO denied 
service connection for a resolved left ankle sprain.  In June 
2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2009, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  While service treatment records show that the Veteran 
suffered a left ankle injury in January 1985, no chronic left 
ankle disability was demonstrated during active service, and 
the Veteran has not alleged a continuity of left ankle 
symptoms since service. 

3.  The Veteran sustained a distal fibular fracture with an 
avulsion of the medial malleolus and disruption of the ankle 
mortis in August 2006, and competent, probative evidence 
attributes the Veteran's current disability to his post-
service injury.


CONCLUSION OF LAW

The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  This letter also included information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The May 2008 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  Hence, the August 2007 letter-which meets the 
content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, and the report 
of a January 2008 contract VA examination.  Also of record 
and considered in connection with this matter are various 
written documents provided by the Veteran, his family, and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record on the 
claim for left ankle disability is warranted.

As will be discussed below, the service connection claim is 
being denied because the preponderance of evidence of a nexus 
between the Veteran's left ankle and military service weights 
against the claim.  On his VA Form 9, the Veteran argued that 
VA does not have his complete service treatment records which 
would indicate how serious his injury actually was.  A review 
of the Veteran's service treatment records, however, 
indicates that the file is complete.  Records documenting the 
Veteran's in-service left ankle sprain are chronological from 
the time of injury to the time of release to full duty.  An 
x-ray of the left ankle is of record.  As there is no 
indication that any service treatment records are missing, 
further RO action in this regard is not warranted

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Service treatment records reflect that, in January 1985, the 
Veteran suffered a moderate to severe left ankle sprain after 
he twisted his left ankle while jogging.  On examination, the 
Veteran had tenderness in his left ankle.  He had pain and 
limitation with active and passive range of motion.  Edema 
was noted on the lateral aspect.  The whole ankle was tender.  
Drawer sign was negative.  The Veteran presented for a 
follow-up orthopedic appointment 10 days after his injury, 
complaining of swelling and pain.  Mild effusion was noted.  
The Veteran had moderate medial and lateral edema and limited 
range of motion.  Drawer sign was negative.  The Veteran was 
tender diffusely medially and laterally.  He was diagnosed 
with moderate-severe ankle sprain.  X-rays were negative for 
a fracture.  The Veteran was instructed to continue ACE wraps 
and crutches.  Casting and physical therapy were considered.  
The physician's assistant issued the Veteran a left ankle 
profile, which was to last for three weeks.  

In February 1985, the Veteran presented for another follow-up 
appointment.  The Veteran was instructed on range of motion 
exercises to improve his strength.  Mild swelling at the 
lateral malleolus was noted.  No effusion or tenderness was 
found.  Cane ambulation, warm whirlpool, tubing for ankle 
strengthening and calf stretches were recommended.  Running 
and jumping were restricted, but the Veteran was instructed 
to go to physical therapy for rehabilitation.  Weeks later, 
the Veteran reported only minor pain.  The physical therapist 
noted that the Veteran seemed to be doing well.  The 
Veteran's profile was extended.

In March 1985, the Veteran reported for physical therapy, 
stating that his left ankle continued to slowly improve.  He 
reported, however, that his ankle still felt relatively 
unstable with several recent episodes of minor twisting 
accidents.  Pain during running was noted.  Range of motion 
was normal.  Minimal tenderness was found on palpation.  The 
Veteran was discharged to full duty at the end of March.

No further complaints were made regarding this injury.  On 
examination at separation, the Veteran's lower extremities 
were normal.  On his Report of Medical History at separation, 
the Veteran marked that he previously or currently had 
swollen or painful joints.  Bone, joint, or other 
deformities, broken bones, and foot trouble were denied.

Private treatment records from August 2006 reflect that the 
Veteran sustained a twisting injury to his left ankle in 
August 2006.  He had immediate onset of pain with subsequent 
soft tissue swelling and inability to weight bear.  On 
examination at the emergency room, the Veteran was found to 
have sustained an avulsion from his medial malleolus along 
with an oblique fracture of the distal fibula at the level of 
mortise and associated disruption of the mortise with the 
widening of the ankle mortise medially.  An open reduction 
with internal fixation of the left ankle bimalleolar fracture 
was performed in August 2006.  Past medical history was only 
described as hypertension and gastroesophageal reflux 
disease.

On VA contract examination in January 2008, the Veteran 
reported that during service he suffered a severe strain of 
the left ankle, and when physical therapy failed, the Veteran 
was placed in a cast for several weeks.  He was subsequently 
released and able to return to full duty.  The Veteran did 
not receive any additional treatment for this left ankle 
until he sustained a bimalleolar fracture in August 2006.  
Since the injury, his pain had worsened, and he had recurrent 
episodes of pain and swelling worsened with prolonged weight-
bearing activities.  On physical examination, the left ankle 
was remarkable for very mild tenderness to palpation and 
slight welling on the dorsolateral aspects.  However, no 
other deformities were noted, and there was no ankylosis.  
Range of motion was full.  Left ankle x-ray reveal an injury 
to tibia and fibula with plate and screw fixation of the 
distal fibula and calcaneal spur.  

The physician diagnosed the Veteran with left ankle sprain, 
resolved, bilateral malleolar fracture left ankle 
postoperative with residual scars, pain and swelling, and 
left foot heel spur.  Indicating that he had reviewed the 
Veteran's entire claims file, including his service treatment 
record, the physician noted that it was not until the August 
2006 fracture incident after the Veteran was out of service 
that he received any treatment for his left ankle.  The 
physician described the Veteran's August 2006 injury was 
significant, involving fractures of the tibia and fibula.  
Accordingly, he opined that the Veteran's current ankle 
disability was not due to the left ankle injury he sustained 
in service.  Rather, his current left ankle disability was 
due to the non-service connected ankle fracture he sustained 
in August 2006.  In a January 2008 addendum, the physician 
noted as his rationale that the Veteran recuperated from his 
left ankle injury in 1985 and returned to full duty, and 
there was no evidence that he received any additional 
treatment until August 2006 when he sustained a fracture to 
his left ankle, requiring surgery.  Thus, he opined that it 
was more likely than not that the Veteran's current left 
ankle symptoms were due to his nonservice-connected injury, 
as opposed to his left ankle sprain.

The Veteran submitted an undated private opinion from a 
treating nurse practitioner.  She noted that the Veteran 
related to her an injury that occurred in his left lower 
leg/ankle while in military service.  His left lower 
extremity showed a large number of varicosities, which were 
ropy and protuberant in appearance.  The Veteran did have 
intermittent difficulty with the left leg, to include 
swelling and tenderness.  She noted that there was concern 
that based on the asymmetric appearance of his two legs, and 
the fact that his right leg was having minimal varicosities 
and no difficulty with swelling, this implied that the left 
leg abnormalities were secondary to his injury during 
military service.  In a follow-up note dated in June 2008, 
the nurse practitioner noted that the Veteran's left ankle 
injury was most likely related to his military service injury 
than not related to it.

The Veteran argues that his in-service left ankle sprain was 
worse than indicated in the service treatment records, and he 
was placed in a full leg cast when physical therapy failed.  
The Veteran has also submitted statements from family members 
on his behalf, indicating that his brother and mother 
observed him in a full leg cast during service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for left ankle disability must be denied.

As indicated, while service treatment records show that the 
Veteran suffered a left ankle injury in January 1985, no 
chronic left ankle disability was demonstrated during active 
service.   

In this case, although the Veteran and his family members are 
competent to state that he had a full leg cast during 
service, the Board finds that these statements are not 
credible.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In this regard, The Veteran's service 
treatment records clearly indicate that the physicians 
considered a cast for his left ankle sprain, but 
chronological records from the date of injury in January 1985 
to the date of release to full duty in March 1985 (including 
x-rays) do not indicate that the Veteran was ever placed in a 
cast or ever sustained a fracture of his left ankle during 
service.  Although the Veteran asserts that physical therapy 
did not help his ankle, the Veteran was released to full duty 
in March 1985 with no follow-up complaints; at separation, 
his lower extremities were marked as normal.

The Board also notes that there is no continuity of symptoms 
since separation from service.  While the Veteran is 
competent to report a continuity of symptomatology, he has 
not specifically stated that his symptoms have existed since 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
At his January 2008 VA contract examination, the Veteran 
reported that he was able to return to full duty, and he 
denied seeking any additional treatment for his ankle until 
his August 2006 fracture.  Since his fracture, he complained 
of worsening pain.  Moreover, when the Veteran fractured his 
ankle in August 2006, he did not report any prior left ankle 
injuries or recurrent left ankle pain when he reported his 
medical history.  The Veteran does not allege that he has 
continuously suffered left ankle pain since service.

Moreover, the first documented evidence of left ankle 
disability was in August 2006-over 21 years after the 
Veteran's service, after a subsequent fracture.  The Board 
also notes that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the Board finds that the most probative medical 
opinion evidence on the question of whether there exists a 
medical nexus between the Veteran's current left ankle 
disability and service, to include the injury noted therein.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes  
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the VA contract examiner's 
opinion in which he found no relationship between the 
Veteran's January 1985 left ankle sprain and his current left 
ankle disability due to his August 2006 fracture, the most 
probative medical opinion on this point.  The physician's 
opinion was based upon full consideration of the Veteran's 
service and post-service records, including the Veteran's 
assertions, as well as supported by stated rationale.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative 
value of a physician's opinion depends in part on the 
reasoning employed by the physician and whether or not (or 
the extent to which) he reviewed prior clinical records and 
other evidence).  Thus, the Board accepts this opinion as 
probative evidence on the medical nexus question.

In regard to the private nurse practitioner's opinion, the 
Board finds that such opinion was based solely on a history 
provided by the Veteran, which lacks credibility.  
Significantly, the Veteran failed to divulge that he recently 
had a severe bilateral malleolar fracture of the left ankle, 
for which he underwent an open reduction with internal 
fixation.  The nurse practitioner based her opinion solely on 
the Veteran's history, in which he indicated that he had only 
one injury to his left ankle-his in-service sprain.  
Therefore, the nurse practitioner's opinion must be afforded 
little, if any, evidentiary weight.

As a medical opinion can be no better than the facts alleged 
by the Veteran, an opinion based on an inaccurate (or 
unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Consequently, because 
that the Veteran clearly failed to provide the nurse 
practitioner with his entire relevant left ankle history, the 
Board cannot attach any significant probative value to a 
medical opinion that is clearly based on an incomplete (and, 
hence, inaccurate) history.

In short, the most persuasive medical opinion evidence weighs 
against the claim.

Finally, as for any direct assertions by the Veteran, his 
representative, and/or his family that there exists a medical 
nexus between current left ankle disability and the Veteran's 
military service, such evidence provides no basis for 
allowance of the claim.  As indicated above, the matter on 
which this claim turns is within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran, his representative, and his 
family are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on such 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for left ankle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left ankle disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


